Citation Nr: 1619343	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gallstones.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

6.  Entitlement to service connection for a psychiatric disorder, to include depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied the Veteran's claims.  

In September 2013, this matter was remanded in order to afford the Veteran a hearing before the Board.

In July 2014, the Veteran, accompanied by his representative, testified before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open for 30 days for additional evidence.  The parties indicated that they would like to waive initial RO adjudication of additionally submitted evidence.  

The issues of entitlement to service connection for gallstones, hypertension, GERD, and depression, and the issue of entitlement to a compensable rating for bilateral hearing loss, to include entitlement to an extraschedular evaluation, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In testimony before the Board, in July 2014, the Veteran withdrew his claim of entitlement to an evaluation in excess of 10 percent for tinnitus.  

2.  The Veteran's claim of entitlement to service connection for gallstones was denied in an unappealed December 1999 Board decision.

3.  Evidence submitted since the December 1999 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gallstones.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  The evidence received subsequent to the December 1999 Board decision is new and material and the claim for service connection for gallstones is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in July 2014 testimony before the Board, the Veteran indicated that he would like to withdraw his claim of entitlement to an evaluation in excess of 10 percent for tinnitus.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this claim and the Board does not have jurisdiction to review the claim.  The claim is dismissed.

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence added since the December 1999 Board decision denying the Veteran's application to reopen the claim, consists of outpatient treatment records and the Veteran's testimony before the Board.  An August 2007 x-ray at the Long Beach VAMC showed a non-mobile gallstone 1cm in diameter in chest soft tissue.  The Veteran also testified that he was told that he had gallstones in a medical examination two days prior to service separation.  He reported that he had been treated for gallstones since service and that he has attacks every 16-18 months.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the December 1999 Board decision is new in that it had not previously been submitted.  These records indicate that the Veteran has had gallstones intermittently since service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in December 1999, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The appeal concerning the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for gallstones is reopened, and to this extent only, the appeal is granted.


REMAND

First, with respect to the Veteran's claims of entitlement to service connection for hypertension, GERD, and depression, the RO denied these claims in a September 2015 rating decision.  The Veteran filed a notice of disagreement with these decisions in a February 2016 statement.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, in September 2015, the Veteran was afforded a VA examination in connection with his hearing loss claim.  The RO did not issue a supplemental statement of the case, prior to returning the case to the Board, and no waiver of initial RO consideration is of record.  As such, the appeal must be returned to the AOJ.  See 38 C.F.R. § 19.9, 20.1304 (2015).

In addition, under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In the present case, the Veteran testified that his hearing loss has affected his ability to perform his job.  He stated that he would need to ask to repeat statements over the phone and increase the volume all the time.  He indicated that this diminished his performance.  Based on this evidence, the Board finds that extraschedular consideration for the Veteran service-connected hearing loss is warranted.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; rather, such an evaluation, if warranted, is to be assigned by the Director, Compensation and Pension Service.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, the Veteran testified that he was told that he had gallstones in the service and indicated that he has had this condition since that time.  Medical records, to include an August 2007 x-ray at the Long Beach VAMC, indicate gallstones after service.  The Veteran has not been afforded a VA examination in connection with this claim.  As such, the Veteran should be afforded a VA examination in connection with his claim in order to determine whether he has gallstones that had their onset in service or as a result of military service.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should also be afforded an opportunity to submit additional medical evidence in connection with his claim.  In this regard, the Veteran has indicated that he has been hospitalized and treated since military service for gallstones.  The Veteran should be requested to identify such providers or submit relevant medical records.  VA treatment records should also be updated.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for hypertension, GERD, and a psychiatric disorder, to include depression, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Thereafter, forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for extraschedular consideration of his service-connected hearing loss pursuant to 38 C.F.R. § 3.321(b). 

3.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include hospitalization and other treatment records for his claimed gallstones. Updated VA treatment records should also be obtained.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

4.  Arrange for a VA examination to determine whether the Veteran has gallstones that had their onset as a result of military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Has the Veteran had gallstones at any time since 2008?  If so, treat gallstones as a current disability, even if not shown on the current examination.

(b)  If the Veteran has current gallstones, did such disorder have its onset during active duty or was such condition otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's testimony before the Board, as well as his service and post-service medical treatment records.

The examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


